Fourth Court of Appeals
                                        San Antonio, Texas
                                             February 17, 2021

                                            No. 04-20-00589-CV

                                  IN RE Eloise and Ruben GUZMAN

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On December 7, 2020, relators filed a petition for writ of mandamus. The real party in
interest did not file a response. We conditionally grant the petition for writ of mandamus and order
the Honorable Bill Squires to, within fifteen days of this order, vacate his October 20, 2020 Order
on Abatement. See TEX. R. APP. P. 52.8(c). The writ will issue only in the event we are informed
Judge Squires has failed to comply with this order.

        It is so ORDERED on February 17, 2021.



                                                                     _____________________________
                                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2020-CV-0212, styled Ruben Guzman and Eloise Guzman v. Mary A.
Derrick and All Other Occupants, pending in the County Court, Guadalupe County, Texas, the Honorable Bill Squires
presiding.